DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 requires “the first machine readable code is arranged with respect to the center of the cover at an angle spacing from the inlet, and the angle spacing has a value of at most 70°” which is indefinite. The claim does not require the angle to be defined in terms which are ascertainable. As seen in the figures, the angle is inferred to be defined through the center point of the machine code—which is not consistent with the language. Since the machine code extends on both sides of the center, (to a substantial degree) the recited alleged maximum of “at most” is indefinite. Examiner, and persons of ordinary skill, cannot reasonably understand whether the claim only requires some of the barcode to be less than 
The same vagueness infects and renders indefinite claim 19 with respect to the angle measurement between the recess and the inlet. 
Claim 25 requires “composite structure” which is indefinite in light of the specification. While the specification is not imported into the claims, the specification does restrict analysis of the plain meaning of terms. Here, “composite structure” is ambiguously defined; [0025] states “The cover can be formed from a composite structure, in particular comprising an aluminum foil and a nonwoven material. The aluminum foil imparts the tightness to the composite structure that is required in order to hermetically close the capsule body. By means of the use of a nonwoven material in… composite structure, a filter function can additionally be obtained when the aluminum foil is penetrated or burst. Alternatively to said composite structure, a plastics film can also be used.” Therefore, the understood scope of composite is foil and non-woven material; OR a plastic. However, it is unclear if the composite can include, for example, a plastic non-woven material and aluminum. The defining scope of “composite” is not well understood, since the specification appears to exclude plastic alone as a material of the combination, but may not—the plain reading of composite would be any two materials whatsoever, with no requirement for “non-woven” or “plastic” or “aluminum” and that is what will be applied, however the nature of the disclosure in the specification renders this claim limitation ambiguous and should be clarified in response. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16-18, 20-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (WO2013/117990; Carr herein).

Regarding claim 16, Carr discloses a capsule (figure 2) for preparing a beverage product (See title, abstract), comprising: a capsule body (10 figure 5c), a cover (1 figure 5c may be considered a cover per se, as claimed; however, 10 as a capsule defined in the disclosure of Carr also has a cover at the lower extent thereof, as seen in the figures, since the device pierces the lower side, as discussed). Carr further discloses the cartridge has an inlet for introducing a fluid into the capsule (Carr Page 10 line 30- page 11 line 5), wherein the capsule body is covered by the cover in order to form a closed receiving space (either interpretation of the cover above meets the requirement that there be a closed receiving space), and the inlet is arranged on the capsule eccentrically with respect to a center of the 


Carr further discloses a first machine readable code is mounted eccentrically on the cover (19 figure 2), the first machine readable code is arranged with respect to the center of the cover at an angle spacing from the inlet (apparently from the figures the center of the barcode is somewhat less than 90 degrees in the same manner that applicant has inferred the measurement to be taken, and the extent of the barcode in the figure shows that the machine readable portion of the code begins somewhere around 45° and extends close to 110°

Carr is therefore ambiguous about the actual the angle spacing, so it is not clear whether Carr anticipates “a value of at most 70°”.  Note the above indefiniteness. 

It would have been obvious to one skilled in the art at the time of the invention to adjust the position of the barcode to any degree in the circle, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In Japikse the repositioning of a button to an entirely different location was nonetheless considered prima facie obvious, since the position of the button was irrelevant to its function. Here, the same rationale applies. The location of the barcode is independent of its function. The point of the code is to provide some information, and within that context any location on the capsule will function identically to any other location. Repositioning a barcode is a change that is not seen to impart any patentable difference, and therefore is prima facie obvious. Persons of ordinary skill would know and be able to apply the reality that making the codes smaller, larger, (and therefore over fewer or more degrees in the circle) would function substantially identically. Shifting the codes in 5 degree increments around the entire circle would not present any technical difficulties, and would not result in any unexpected differences. Every degree position of barcode placement is therefore completely obvious. 



Regarding claim 17 Carr discloses a second machine readable code is mounted eccentrically on the cover next to the first machine readable code (See figure 2). While the use of two codes is shown by Carr, the particular selection of +/- 70° is not selected explicitly. As noted above, the repositioning of the codes is not a patentable change, given the function of the code. 
It would have been obvious to make the first machine readable code is arranged with respect to the center of the cover at a positive angle spacing and the second machine readable code is arranged at a negative angle spacing from the inlet, and the angle spacings have a value of at most 70°, because, when two codes are to be used as they are in Carr, the relative positions and positions relative to the inlet 5 as seen in figure 2 are completely without patentable advantages or technical difficulty relative to the known barcodes, and the repositioning of parts such as these is considered prima facie obvious. Based on Carr alone, one would know that positioning codes at +/- 1°, 2°, 3°---- 179° would be equally obvious. Similarly, holding one in position (say at 10°) and allowing the other code to take any other position on the cap/cartridge will function identically to the device disclosed in Carr—the repositioning will not affect the function in any manner, and can be implemented with no undue experimentation, and with no unexpected results, and therefore the changes to any arbitrary angle and position relative to each other is prima facie obvious. 


  
Regarding claim 18, See the rejection of claim 17, supra. Selecting any angle spacing including but not limited to “identical in size” is prima facie obvious in light of Carr alone.  
Regarding claim 20, the inlet is arranged in an interior of the receiving space (as disclosed above, this is due to the piercing of the capsule forming the inlet—the inlet formed by piercing is definitionally inside the capsule).

Regarding claim 22, Carr further discloses wherein at least one machine readable code is a one dimensionally machine-readable code (a barcode, is per se one dimensionally readable, as shown in figure 2 of Carr; See page 2 line 29-31).  
Regarding claim 23 Carr further discloses, wherein at least one machine readable code contains parameters for preparing the beverage product and/or is linked to said parameters (page 2 line 30 “…to provide alternative operating instructions….”  
Regarding claim 24 Carr further discloses wherein at least one machine readable code contains at least one beverage preparation routine and/or is linked thereto (See page 2 line 30-page 3 line 6, indicating the code is a beverage preparation routine sufficient to produce “a cup of coffee”, inter alia).  

Regarding claim 27, lacks a disclosure of the capsule body and the cover are oxygen and/or aroma tight (the seal quality is omitted from the disclosure, since this is a common feature in the art). Examiner takes official notice that coffee pods such as Carr are known to use aroma tight seals, in order to keep the food product sanitary and unspoiled. See e.g. Marcinkowski (US 2017/0355515) at [0025]. 

It would have been obvious to one of ordinary skill in the art at the time of the application to make the cartridge of Carr oxygen tight and aroma tight, since doing so ensures the food safety of the product for transportation. 

Regarding claims 28, Carr further discloses a system comprising a capsule according to claim 16 (as noted above) and a beverage preparation machine (see figure 5a), wherein the beverage preparation machine has a receptacle (the interior seen figure 5, inter alia) with at least one reading device (As noted Carr p. 4 line 20+ “The coded insert may be locatable so as to obscure the primary code provided on the cartridge from a code reader of
the beverage preparation machine.” See also the figure 5a), and the capsule is inserted into the receptacle and at least one machine readable code is read using said at least one reading device (See Carr p. 4 line 22: “This ensures that the secondary code is read when desired.”)  
Regarding claims 29, Carr further discloses the system according to claim 28, wherein the reading device is designed as at least one barcode scanner (See Carr p. 5 lines 3-4 “…may comprise a barcode scanner…”) or as a camera system.  


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carr as applied to claim 16 above, and further in view of Krug (US 2015/0368033).

Regarding claim 19, Carr lacks a disclosure of the capsule body has a recess in an edge region, and the angle spacing of the recess from the inlet with respect to the center of the cover has a value of at least 90°.  
Carr lacks a specific teaching of a recess in an edge region, since the capsule has a flap (visible) which could be used to align the capsule generally.
Krug discloses that in the pod beverage brewing apparatus arts, it is known to provide locator features on the capsule, so that the brewing structures (when present) are located in a correct orientation with respect to the brewing machine. Krug gives at least one specific example of this in [0359]: “In this configuration, when the receptacle base 963 engages with the capsule 1050, the convex ridge 963.1 aligns with recesses 1131.4 allowing the capsule 1050 to be deformed, with the ridge 963.1 being accommodated within the recesses 1131.4. It will be appreciated that this allows the capsule to be deformed, whilst also ensuring that the capsule conduits 1055, 1056 align with the first and second conduits 961, 962 in the receptacle base 963, due to the alignment between the guides 1051.1 and the recess portions 1131.4.”
It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Here this applies to the provision of a locating structure, which is shown in Krug as a projection, but would function the same as a respective recess formed in the lateral side of the cartridge, at any or several locations thereof. 
The relative locations of inlet and recess are completely without patentable advantages or technical difficulty relative to the known positioning. 
It would have been obvious to one of ordinary skill to place a recess (or a projection) on the lateral side of the cartridge of Carr, as taught by Krug, for the purpose of providing a rotational alignment in the machine, and as noted previously, the selection of a particular angle would not present any unexpected results or require any undue experimentation, and therefore would be obvious, since every relative position will function in the same way—to lock or locate a rotational position of the capsule in the machine. 

Claim 25 and 27, 30 and 31 is rejected under 35 U.S.C. 103 as being unpatentable over Carr as applied to claim 16 above, and further in view of Marcinkowski (US 2017/0355515).
 
Regarding claim 25, Carr lacks a disclosure of the cover is formed from a composite structure.  Additionally, it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than 
Marcinkowski discloses “For example, the liner 20 and/or lid 40 may be made of a polymer laminate, e.g., formed from a sheet including a layer of polystyrene or polypropylene and a layer of EVOH and/or other barrier material, or may be made of a laminate of a metallic foil and a polymer,…”
It would have been obvious to one of ordinary skill in the art to make the device capsule foil cover such as that of Carr, as is well known in the art, to be made of a multi-layer or composite type foil, as taught by Marcinkowski, such as “laminate of a metallic foil and a polymer….” to seal the capsule adequately for its food storage purpose. 

Regarding claim 27, lacks a disclosure of the capsule body and the cover are oxygen and/or aroma tight (the seal quality is omitted from the disclosure, since this is a common feature in the art). Examiner takes official notice that coffee pods such as Carr are known to use aroma tight seals, in order to keep the food product sanitary and unspoiled. See e.g. Marcinkowski (US 2017/0355515) at [0025]. It would have been obvious to modify Carr to be aroma tight on the basis of the teachings of Marcinkowski that aroma and air tightness is a known and desirable trait in capsule beverage machine pods and cartridges. 
Regarding claim 30, Carr further discloses an adapter (1, figure 5c is an adapter. It is noted that 1 was variously referenced as a cover, above, but that Carr also shows a full capsule having a cover, and therefore 1 is more akin to an adapter; as noted above and in Carr, the adapter 1 is blocking a barcode on the capsule itself, which is in the position of a lid, and the modification from Marcinkowski has made the lid itself from a specific kind of material known to be suited to that purpose) , wherein, in order to introduce a liquid into the capsule and in order to discharge a liquid from the capsule, the adapter is placed together with said capsule into the beverage preparation device (As shown in figures 5C-5D inter alia).  
Regarding claim 31, Carr further discloses A kit (a kit being an assemblage of several elements) comprising at least one capsule ( see 2 figure 2-5 of Carr, noted above with respect .


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Carr as applied to claim 16 above, and further in view of Bugnano (US 2016/0009486).
Regarding claim 26, Carr lacks a disclosure of the capsule body is produced from a plastics material.  
	Bugnano discloses at [0077]: “Cartridge 1 comprises an envelope 2, for example of food-grade plastics material.”
Additionally, it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since the person of ordinary skill is expected to select an appropriate material in light of Carr, the designation of a specific material (plastic) does nothing to enhance the patentability of a design.
It would have been obvious to make the cartridge of Carr from plastic, since plastic is known to be used for coffee pods as taught by Bugnano, since, among other benefits, it is a ‘food safe’ material. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724